El Juez Asociado Se. MaoLeaey,
emitió la siguiente opi-nión del Tribunal.
El apelante en esta causa fué juzgado por la Corte de Dis-trito de Mayagüez por el delito de extorsión. La acusación que contra él presentó el Fiscal es como sigue:
*269;! El citado Juan Bautista Garcia, en un dia del mes de Abril del corriente año, 1903, en que ejercía funciones de comisionado de apre-mio del Municipio de Añasco, se presentó en la casa de Don Pedro Ruiz Carrero, vecino del barrio de Calvadle, del poblado de Rincón, que forma parte de este Distrito Judicial, y Paciendo creer á dicho Don Pedro Ruiz Carrero, falseando la verdad, que se encontraba adeudando cinco dollars noventa y cinco centavos al Municipio de Añasco por contribuciones atrasadas, le exigió el pago de dicha can-tidad amenazándole con embargarle bienes si no lo verificaba, con-siguiendo mediante dicha amenaza sacar al Ruiz cuatro dollars, dándole un recibo escrito en lápiz, en el que hizo constar haber recibido los cinco dollars noventa y cinco centavos por‘contribuciones al Tesoro. Este hecho es contrario á la ley para tal casó prevista y á la paz y dignidad del Pueblo de Puerto Rico.”
La acusación se presentó el 9 de Junio de 1903. La acu-sación le fué leída al acusado el dia 15 del mismo mes, y negó la acusación y solicitó juicio por jurados, escogiendo como abogado á Don Pascasio Fajardo. No considerando sufi-ciente el Tribunal la fianza de doscientos dollars que ofreció el acusado, la aumentó á quinientos dollars, por cuya razón quedó detenido.
En 6 de Octubre se señaló el juicio y el acusado renunció al juicio por jurados, y el 15 de Abril de 1904 se celebró el juicio, habiéndose suspendido varias veces con anterioridad a esa fecha. Todos los testigos estuvieron presentes y fue-ron juramentados. Don Pedro Ruiz Carrero, vecino del barrio de Oalvache de Rincón, dijo que el acusado estuvo en su casa cobrándole contribuciones atrasadas, las cuales no creía deber, diciéndole aquél, que debía 5 pesos con 95 centavos; que el dicente contestó no tener dinero, y entonces G-areia le pro-puso hacerle un negocio, que le diera cuatro pesos y le da-ría recibo por los $5.95; que pidió el dinero prestado v lo en-tregó á Garcia, quien le extendió un recibo con lápiz; que más tarde, y ante el Cabo de Policía Insular Quiñones, trató Garcia de que le devolviera el recibo. Á preguntas de la de-fensa contestó: que hizo el negocio con Garcia ante un hijo *270del declarante, sería la una del dia de autos, y le entregó cuatro pesos en plata, cuyo acto ocurrió en la Sala. Con-testando al Tribunal: que cuando el acusado le requirió al pago» diciéndole que eran contribuciones atrasadas, le con-testó el dicente, que no podiá ser por haberlas pagado ya. Andres Ruis Rosado, dijo: que vió al acusado en casa de Carrero su padre, y le dijo que le daría recibo por $5.95 si le entregaba $4; que su padre se los entregó, y entonces Garcia le expidió recibo en lápiz por los $5.95, manifestán-dole que después le entregaría el talonario. Reconoce el tes-tigo el recibo presentado por el Ministerio Fiscal, manifes-tando que se le parece al mismo que extejndió Garcia á su padre. A repreguntas de la defensa, dijo: que ha dicho se le parece el recibo, porque en él aparece estampada la can-tidad de $5.95 cuya cantidad fué cobrada á su padre; que éste entregó á Garcia los $4 á su presencia, en la Sala de la casa, y en la mañana del dia de autos. Fernando Quiñones, Cabo P. I., que prestaba servicios en el poblado de Rincón, en Abril del año pasado, declaró y hace relación de lo expuesto por Andrés Carrero en este acto. Que luego de denuuciado el acusado, como á la siguiente semana, aquél le ofreció ante el Guardia Mendoza, en el Cuartel de la Policía, devolver el dinero á Carrero si le acompañaba ante él.- Y á repreguntas de la defensa; que todo lo que ha declarado y sabe es por ha-bérselo dicho Ruiz; y á repreguntas del Ministerio Fiscal, dijo; que á la semana siguiente de haber comparecido en Fis-calia> fué que el acusado le hizo la proposición de que ha hecho mérito.
• Entrando en las pruebas de la defensa, declara prévio ju-ramento Isaac Figueroa, empleado del Juzgado Municipal de Añasco, manifestando; que fué donde Carrero de parte de Garcia, en Abril del año pasado, para que pasara á la Alcal-día de dicho pueblo para arreglar un recibo que se le sacaba en Teroreria sobre el pago de contribuciones. Plácido Po-lanco; que allá por Abril del año pasado, cuya fecha exacta *271no recnerda, recibió una carta de Juan Bautista Barcia, para que avisara á Don Pedro Ruiz con el fin de que éste pasase á la Alcaldia de Añasco á arreglar una diferencia de contribu-ciones. En este estado el abogado introduce como prueba la carta á que se refiere el testigo, y no haciendo oposiciólu á ello el Ministerio Fiscal, el Tribunal la admitió y fué reconocida por el testigo como la misma que liabia recibido. Ricardo Cumpiano, declara; que en el mes de Abril del año pasado estuvo en Añascó, y encontrándose en la Tesorería del Muni-cipio, oyó decir al acusado, que «hablaba con el ¿Tesorero, so-bre diferencia en una contribución que debia Carrero, y como no hubiera conformidad, el Barcia Ríos manifestó al Teso-rero que le escribiría á Carrero sobre aquél asunto. Y con-testando á la Presidencia del Tribunal, que hay una suce-ción en Rincón, llamada Ruiz. Declara el acusado bajo ju-ramento, que en el mes de Abril de 1903, como comisionado de apremios, del Municipio de Añasco, se constituyó en Rin-cón, y personándose en la casa de Don Pedro Ruiz le re-quirió para el pago de las contribuciones, y como le pregun-tara á cuanto ascendía, le contestó que $5.95; que como el Ruiz no tenia dinero fué á casa de un tal Cajigas, y éste le prestó la cantidad, la cual le fué entregada al dicente por el Ruiz; que fué á depositarla en Añasco para averiguar quienes eran los' deudores Ruiz, y el Tesorero le manifestó que vol-viera á Rincón, pero como el dicente estaba enfermo, escri-bió á Polanco con objeto de que avisara á Ruiz, y á los dos ó tres días se presentó el Cabo Quiñones á denunciarlo. Niega en absoluto los hechos expuestos por los testigos Ruiz y Quiñones. A preguntas del Presidente, dijo; que la sucesión Ruiz se compone de Domingo, Sixto, Ramón y Andrés, los cuales eran deudores; que cobró á Don Pedro, porque fué á la primera casa que se dirijió» y que la cantidad cobrada la consignó e)n el Juzgado de Paz de Añasco, por haber sido de-nunciado ya. Y contestando al Sr. Fiscal, dijo; que el 14 de Abril se presentó en casa de Carrero á cobrarle las contri-*272buciones, y á los 13, 14 ó 15 dias fué denunciado por el Cabo Quiñones ; que cesó en el mes de Mayo, según recuerda. Y como el Ministerio Fiscal le refrescara la memoria, dijo; que tal vez fué el 24 de Abril, siendo denunciado en Mayo; que cobró la contribución á Don Pedro Euiz como representante de la sucesión Euiz, que estaba proindivisa; que sin embargo de esto, preguntó á Don Pedro por sus hijos; que no prestó fianza como comisionado de apremios. La sentencia de la Corte de Distrito es como sigue:
Sentencia. En esta causa seguida contra Juan Bautista Garcia Rios, por virtud de una acusación del Sr. Fiscal, por el delito de ex-torsión, resultó probado en el juicio el lrecbo siguiente: que el acu-sado, en el mes de Abril del año próximo pasado, sin que conste con precisión el dia, pretextando derecho para ello como funcionario público, en virtud de ser comisionado de apremios del Ayuntamiento de Añasco, se presentó en la casa de Pedro Ruiz Carrero, en el barrio de Calvache del poblado del Rincón, cobrándole la suma de cinco pesos noventa y cinco centavos, por contribuciones adeudadas al parecer, por otros individuos nombrados Andres, Domingo, Sixto y Ramón Ruiz, habiéndole entregado Ruiz la suma de cuatro pesos, que quiso devolver más tarde, trascurrido algunos dias, cuando ya habia sido denunciado dicho acusado. El Tribunal, por unanimi-dad condena al acusado Juan Bautista Garcia Ríos, á la pena de cien dollars de multa, ó cien dias de Cárcel que sufrirá en la de esta Ciudad, y al pago de las costas. Mayagüez 23 de Abril de 1904. Arturo Aponte, J. A. Erwin, Enrique Gonzalez Darder.
Pascasio Fajardo Cardona, abogado de Juan Bautista García, en la causa seguídale por extorsión, ante el Tribunal respetuosamente comparezco y digo: Que habiendo sido mi defendido condenado á la pena de cien dollars de multa ó cien dias de Cárcel y costas, sien-do perjudicial á los intereses de mi cliente, anuncio el recurso de apelación, interesando se señale fianza para interponer el recurso. Sírvase el Tribunal tener por hecha la socilitud y señalar fianza para que permanezca mi defendido en libertad, mientras se sustan-cia el recurso. Mayagüez, Abril 23 de 1904.”
El mismo dia la Corte dictó la siguiente resolución:
•‘Por presentado el anterior escrito, se admite la apelación interpone el acusado Juan Bautista García Ríos, por conducto de su *273abogado representante, siempre que preste fianza en cantidad de doscientos dollars; y cumpla el Secretario lo que dispone el artículo 356 del Código de Enjuiciamiento Criminal; requiriendo al apelante para que consigne los diez dollars para las costas en el Supremo.”
En 10 de Mayo del904 la Corte Suprema acusó recibo de los autos.- Eu 30 de Mayo de 1904 se dió traslado de los autos al Sr. Fiscal por término de diez dias. Eu 3 de Junio de 1904, el Fiscal presenta el siguiente informe:
“El presente es un recurso de apelación interpu«sío contra una sentencia de la Corte de Distrito de Mayagüez, en un caso de extor-sión. El Fiscal de la Corte de Distrito formuló su acusación debi-damente jurada en 9 de Junio de 1903. En 15 de Junio se cele-bró el acto de arraignment y el acusado se declaró no culpable y so-licitó juicio por jurado. Mas tarde el abogado del acusado renunció á su-nombre el juicio por jurado y en 10 de Octubre el propio acusado compareció y ratificó la petición de su, abogado.
En 15 de Abril de 1904, se celebró el juicio oral, levantándose la correspondiente acta en la cuál se ba dejado una ligera constancia de las pruebas practicadas. T en 23 del propio Abril el Tribunal dictó sentencia condenando al acusado á la pena de cien dollars de multa, ó cien dias de Cárcel, y al pago de las costas. Contra esta sentencia es que se ba interpuesto el presente recurso, sin que exis-ta pliego de excepciones, ni se bayan becho alegaciones ante este Tribunal Supremo.”

Fundamentos legales.

El artículo 456 y siguientes del Código Penal y 345 y siguientes del Código de Enjuiciamiento Criminal.

Opinión del Fiscal.

No existe pliego de excepciones, ni en el acta se ha levantado pro-testa alguna. Simplemente se ha limitado el abogado á interponer el recurso. Siendo esto así, claro es que la verdadera cuestión no ha sido planteada.
' Examinando, no obstante, las copias del record, no encontramos que á nuestro juicio se haya cometido error alguno por parte del tribunal que sea motivo suficiente para anular la sentencia dictada. Y en tal virtud impugnamos el recurso.

*274
Resolución que debe adoptarse.

Debe declararse sin lugar el recurso, con las costas al recurrente.”
En 6 de Junio de 1904, cumplidos los requisitos preveni-dos por la ley, se señaló para la vista de dicha causa el 8 del corriente á las nueve de la mañana. Constituido dicho dia el Tribunal, en audiencia pública, tuvo lugar la vista con asis-tencia del Sr. Fiscal quien impugnó el recurso, después de lo cual quedó.terminado dicho acto. Después de revisar todos los autos, no aparece de ellos nada que pueda justificar la apelación ó la anulación de la sentencia. La culpabilidad del acusado es evidente y el castigo muy benigno. Se debe tra-tar de evitar que se presenten apelaciones inútiles como esta, que no tiene otro fin que el de hacer perder tiempo y demorar el castigo de los culpables. Se vé claramente que .esta ape-lacióln há sido interpuesta con el objeto de conseguir una de-ntera. La sentencia debe confirmarse, con las costas á cargo del apelante.

Confirmada.

Jueces concurrentes, Sres. Presidente, Quiñones y Aso-ciados, Hernández y Figueras.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de este caso.